r“' §

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

 

UNITED STATES DISTRICT CO `”gu CL.;~'Q'€'J?! ’.j;'{.“§?§;;ii§-jj?‘;_3;11;;;';§-,,

ev THH"“ ""!`“'"'Lerr et =:' -ic :z-OeNiA
SOUTHERN DISTRICT OF CALIFORNIA -`------ "i*§"§___ ”LI,‘-’__!
UNITED STATES OF AMERICA .]UDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervisecl Release)
V (For Offenses Committed On or After November l, 1987)
ANDREA HERNANDEZ (1)

Case Number: l3CR3 869-BEN

FD BY AMRUTHA N. JINDAL
Defendant’s Attomey

REGISTRATION No. 45492298

|:| .

THE DEFENDANT!

admitted guilt to violation of allegation(s) No. l AND 2 OF THE ORDER TO SHOW CAUSE.

 

i:| was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
l Control Act)
nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime

Control Act)

Supcrvised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days cf any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Novem 2 .2018

Date mpc ion ofSentence (
M m

HoN. agers“-.Béniiez <-'/
UNI D STATES DISTRICT DGE

lSCR3 869-BEN

 

‘l

in AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANDREA I-IERNANDEZ (l) Judgment - Page 2 of 2
CASE NUMBER: lSCRB 869-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
ELEVEN (1 l) MONTHS.

|I| Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

H

DEFENDANT IN INCARCERATED WITI-IIN TI-IE WESTERN REGION OF THE UNITED STATES.

|:| The defendant is remanded to the custody of the United States Marshal.

|I| The defendant shall Surrender to the United States Marshal for this district

l:l at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[| on or before
l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

13CR3869-BEN

 

